OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 July 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed 11 July 2022 has been considered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 03 April 2019.

Response to Amendment
The Amendment filed 08 July 2022 has been entered. Claim 81 has been canceled. As such, claims 1, 55-80, and 82-84 remain pending; claims 1 and 55-58 have been previously withdrawn from consideration; and claims 59-80 and 82-84 are under consideration and have been examined on the merits.
The amendments to the claims have overcome the rejection of claim 74 under 35 U.S.C. 112(b) previously set forth in the Final Office Action dated 08 April 2022 (hereinafter “Final Office Action”). The aforesaid 112(b) rejection has been withdrawn, and the Examiner thanks Applicant for amending the claim in accordance with the suggestion.
The following rejections previously set forth under 35 U.S.C. 103 in the Final Office Action have been overcome by the amendments to the claims and as such, have been withdrawn by the Examiner: (i) claims 59-67, 70-72, and 78-80 over May in view of Aga, as evidenced by Weidinger and Cornell; (ii) claims 68 and 69 over May in view of Aga as applied to claim 59, further in view of Stucchi, as evidenced by Park; (iii) claims 73 and 74 over May in view of Aga as applied to claim 59, further in view of Yoshimura; and (iv) claims 75-77 over May in view of Aga as applied to claim 59, further in view of Rasmussen. 
Further, the rejection of claims 59-67 and 70-84 under 35 U.S.C. 103 as being unpatentable over Vicik in view of May and Aga, as evidenced by Weidinger and Cornell; and the rejection of claims 68 and 69 over Vicik in view of May and Aga as applied to claim 59, further in view of Stucchi, as evidenced by Park, both previously set forth in the Final Office Action, have been withdrawn by the Examiner in view of newly cited, relevant prior art, of which is relied upon in part in forming new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-67, 70-80, 82, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Vicik (US 5,549,943; “Vicik”) (prev. cited) in view of (i) May et al. (US 2007/0205529; “May”) (prev. cited); (ii) Aga et al. (US 2019/0040226; “Aga”) (prev. cited); (iii) Kaschel et al. (DE 100 09 473; “Kaschel”) (newly cited; original copy and machine translation provided herewith; translation relied upon for basis of the rejection); and (iv) Fechner et al. (US 2010/0116010; “Fechner”) (newly cited).
Weidinger (US 2006/0094818; “Weidinger”) (prev. cited) is relied upon as an evidentiary reference for the basis of the rejection of claim 64.
Cornell et al. (Cornell, Rochelle M., and Udo Schwertmann. The Iron Oxides Structure, Properties, Reactions, Occurrences and Uses, 2nd Edition, Wiley-VCH, Weinheim, 2003, p. 123.) (prev. cited; copy prev. provided; hereinafter “Cornell”) is relied upon as an evidentiary reference for the basis of the rejection of claim 65.
Regarding claim 59, Vicik discloses a coextruded, tubular, seamless, biaxially stretched, heat-shrinkable, multilayer film food casing (hereinafter “multilayer film” or “casing”), particularly suitable for use as a sausage casing [Abstract; col 1, 5-50; col 6, 1-18, 37-40, 62-67; col 7, 16-18, 30-35]. The multilayer film (specifically a 3-layer embodiment disclosed therein) includes an inner layer, an outer layer, and a core layer sandwiched between the inner and outer layers; wherein the inner and outer layers, respectively, are formed from a polyamide, such as (most preferential) nylon 6/66 copolymer; and wherein the core layer is formed from a polyolefin such as, inter alia, VLDPE, LDPE, LLDPE and HDPE, including blends thereof [col 6, 65-67; col 7, 1-11, 30-40; col 8, 20-28, 34-36; col 9, 39-50; col 10, 14-24, 53-62; col 11, 27-31, 64-67; col 12, 1-49; col 13, 45-65; col 16, 35-41; col 17, 40-46; col 18, 65-67; col 19, 1-4]. 
As stated above, Vicik discloses that the inner, outer, and core layers are coextruded [see cit. above]; wherein the outer layer preferably defines the outermost layer of the casing [col 11, 33-67]. Vicik also discloses that the core layer may contain additives, including processing aids and colorants, preferably in amounts less than about 20 wt.% [col 16, 32-34]. 
Vicik is silent regarding the core layer comprising magnetic, detectable particles dispersed homogeneously in the core layer, wherein said particles have a surface-modification which is protective against oxygen/oxidation.
May (i) discloses a thermoplastic food packaging film having detectable magnetic particles homogeneously dispersed therein. The particles are magnetite (Fe3O4), of which are ferrimagnetic (permanently magnetic) and thus detectable by a metal detector, as is the film. The food packaging film may also take the form of a bag, such as a meat bag, or a food-wrap (wrapping film) [Abstract; 0001-0003, 0012-0016, 0027-0031, 0035, 0038, 0039, 0066, 0071, 0077, 0082, 0086, 0088, 0089]. In the particular aforecited embodiment, the film is a multilayer film including a core layer coextruded with top and bottom boundary layers (i.e., located on opposing sides of the core layer; “sandwiching”) [0088, 0089]. The core layer includes the magnetite particles homogeneously dispersed in a HDPE/LLDPE blend. 
In summation, May (i) teaches that in order to detect contaminants from packaging which may be adhered to meat products (e.g., portions of plastic packaging which may adhere to or be entrapped in the meat, i.e., prior to subsequent processing), 10-50 wt.% of ferrimagnetic particles, in particular magnetite particles having a particle size of 0.1 to 100 µm, may be compounded with and homogeneously dispersed in the (polyolefin-based, in particular blend of LLDPE/HDPE) core layer of multilayer packaging films and bags for meat [0001-0003, 0012, 0014, 0015, 0017, 0019, 0021, 0027, 0029-0031, 0038, 0039, 0082-0084, 0086, 0088-0090] (specifically compounded with and dispersed in the resin of the core layer prior to coextrusion). The magnetite particles are detectable by a metal detection device, thereby allowing for identification of meat which has been contaminated with portions of said multilayer packaging film upon inspection before further processing [see cit. above]. The magnetite particles are food-safe; non-toxic; recognized by the FDA as a food colorant and safe for food-contact requirements; and are low cost [0015, 0019, 0021]. 
Aga (ii) (whose disclosure has been previously described/cited and relied upon in the Non-Final Office Action dated 27 September 2021 and is thus incorporated herein by reference for the sake of length of the Office Action) discloses a food packaging film including ferrite particles (magnetite is a ferrite ceramic) dispersed therein, of which are detectable by a metal detector, for the purpose of detecting the film in food contaminated therewith [Abstract; 0002-0004, 0011, 0015, 0020, 0022, 0025, 0026, 0033, 0034, 0146, 0152-0156, 0185-0191, 0203]. Aga (ii) teaches that the particles are preferably subject to a surface-treatment, such as with a silane coupling agent, of which improves the flowability and ease of handling of the ferrite particles, as well as the dispersibility in the resin by preventing the particles from agglomerating; as well as increases the adhesion of the particles to said resin [0085-0092, 0155, 0156, 0168].
Kaschel (iii) teaches that the inclusion of, inter alia, magnetite or maghemite nanoparticles  in thermoplastic films including polyethylene and polyamide for food packaging, allows said foods to have improved UV protection while the films are capable of retaining their transparency and exhibiting a speck-free surface; the nanoparticles being included in amounts of 5 to 25 wt.% and suitably extruded after being mixed with the thermoplastic components [0001, 0003, 0015, 0016, 0022, 0025, 0026, 0029, 0033, 0034, 0043, 0044, 0047, 0087].
Fechner (iv) discloses an aqueous pigment (i.e., coloration) composition suitable for inclusion in thermoplastic films such as polyethylene and polyamide which are utilized in sausage casings, said composition including at least one inorganic and/or organic pigment, and a particular dispersant [Abstract; 0009, 0010, 0030, 0055]. Fechner teaches that the inorganic pigment may be a powder (i.e., particle) and is, inter alia, iron oxide such as magnetite [0030, 0035]. As such, it can be said that Fechner (iv) reasonably teaches that magnetite is a recognized pigment (i.e., colorant) suitable for inclusion in polyethylene and polyamide (thermoplastic) films which are utilized to form sausage casings (see MPEP 2144.07). 
Vicik and May are directed to food packaging films, in particular, multilayer packaging films for meats. Vicik and Aga are both directed to food packaging films. Vicik and Kaschel are both directed to food packaging films formed from polyethylene and/or polyamide, and of which may include additive components therein. Vicik and Fechner are both directed toward the inclusion of colorants in food packaging films formed from polyethylene and/or polyamide, suitable for use as sausage casing. Vicik, May, Aga, Kaschel, and Fechner are all in the related field of food packaging films. 
Given that Vicik explicitly discloses that additives may be present in the core layer, including examples such as colorants and processing aids, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the multilayer film of Vicik by homogeneously dispersing magnetite particles in the core layer (e.g., through compounding/dispersion of the particles in the core layer resin prior to coextrusion), as taught by May, in order to render the multilayer film/casing detectable by a metal detection device such that meat contaminated with fragments of the multilayer film can be easily detected (as is also recognized conceptually/taught by Aga) upon inspection, thereby increasing product quality and decreasing the risk of consumer injury/harm (i.e., prevention of consumption of contaminated food); and/or in order to provide the food packaged in the multilayer film with increased UV protection, as taught by Kaschel; and/or because magnetite would have been recognized in the art as a suitable pigment for incorporation into polyethylene utilized in sausage casings (see MPEP 2144.07) as taught by Fechner. 
It also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have provided the aforesaid magnetite particles with a surface modification, such as treatment with a silane coupling agent, as taught by Aga, in order to increase the dispersibility of the magnetite particles in the core layer resin, increase the flowability and ease of handling of the particles, and increase the adhesion of the particles to/in said core layer resin. 
Per the modifications above, the core layer of the multilayer film of Vicik would have contained 20 wt.% or less (range disclosed by Vicik) of magnetite particles having a particle size of 0.1 to 100 µm (or in the nanometer range in accordance with the teachings of Kaschel) homogeneously dispersed therein (i.e., added to the core layer resin prior to coextrusion; subsequently coextruded with the inner and outer polyamide-based layers which do not include the particles). The aforesaid magnetite particles would have also included a surface modification, such as a (poly)silane surface modification (e.g., coating). Given (A) that the claims do not recite a degree of protection against oxygen/oxidation, and given (B) that the specification indicates that the protection against oxygen/oxidation may be achieved by contacting the particles with surface-modifying chemicals such as (poly)silanes [0075-0080], there is a reasonable expectation that the magnetite particles having the polysilane surface modification would have been protected against oxygen/oxidation to at least some degree (i.e., the polysilane is protective against oxygen/oxidation to at least some degree), absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). As such, the aforesaid surface modification reads on being protective against oxygen/oxidation. 
The multilayer film of Vicik, as modified above in view of the teachings of May, Aga, Kaschel, and Fechner, reads on all of the limitations of claim 59 – the inner and outer layers of the multilayer film being polyamide based (e.g., nylon 6/66 copolymer) versus the core layer being polyolefin-based reads on the claimed “plastic material” difference; the core layer comprises a polyethylene, and the inner and outer layers comprise polyamide resin.
Regarding claims 60-63, as set forth above in the rejection of claim 59, the surface-modified magnetite particles are homogeneously dispersed in the core layer. The magnetite (Fe3O4) particles are permanently magnetic and ferrimagnetic, thereby reading on the limitations of claims 60-63.
Regarding claim 64, as evidenced by Weidinger [0008], magnetite has a theoretical iron content of 72.4 mass%, where natural magnetite typically exhibits less iron content (than theoretical), and industrial (i.e., synthetic) magnetite exhibits approximately the theoretically possible iron content. As such, it stands to reason that the magnetite particles of modified Vicik would have exhibited an iron content of approximately 72.4 mass% or less, of which overlaps with and therefore renders prima facie obvious the claimed range of 20 to 80 wt.% (see MPEP 2144.05(I)).
Regarding claim 65, as evidenced by Cornell [pp. 123, Table 6.2], magnetite exhibits a saturation magnetization of 92-100 A·m2/kg, of which is within the claimed range of at least 50 A·m2/kg.
Regarding claim 66, as set forth above in the rejection of claim 59, the magnetite particles have a particle size of 0.1 to 100 µm [0017, 0029, 0088 of May], the range thereof being within the claimed range of 0.01 to 1,000 µm. Additionally or alternatively, in view of the cited teachings of Kaschel, the particle size may be lower than 100 nm, including lower than 15 nm, of which overlaps with, and therefore renders prima facie obvious, the aforesaid claimed range (see MPEP 2144.05(I)).
Regarding claim 67, as set forth above in the rejection of claim 59, the magnetite particles are detectable by a metal detection device.
Regarding claim 70, as set forth above in the rejection of claim 59, the magnetite particles are subject to silane surface modification. Neither of claims 59 nor 70 recite (A) a degree of bonding between the particles and the surface modification; (B) a species of, or otherwise the compound/composition of, the surface modification; and (C) the type of bond between the particles and the surface modification. In view of the foregoing, and given that (D) the particles are magnetite (disclosed and claimed as suitable for use) and (E) the surface modification is a polysilane (disclosed as suitable for use), there is a strong, reasonable expectation that the polysilane compound would have been bonded in some way, to at least some degree, to the surface of the magnetite particles, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I)). The aforesaid reads on the surface-modification being bonded to the particle surfaces.
Regarding claims 71 and 72, as set forth above in the rejection of claim 59, the core layer would have included 20 wt.% or less of the magnetite particles (relative to the weight of the core layer). Further, Vicik discloses that the core layer may have the largest thickness relative to the inner and outer layers (e.g., 60% core layer relative to 30% outer layer and 10% inner layer) [col 9, 3-19]. Given that the core layer of Vicik may be the largest of the three layers of the multilayer film; and given the breadth of the claimed ranges, in particular the lower bound being 0.1 wt.% (claim 71) and 0.2 wt.% (claim 72), there is a strong, reasonable expectation that the compounding amount of 20 wt.% or less (i.e., up to 20 wt.%) in the core layer would have resulted (after coextrusion) in the weight amount of the magnetite particles defining greater than 0.1 wt.%, as well as greater than 0.2 wt.%, of the overall weight of the multilayer film (see MPEP 2112(V); 2112.01(I)), absent factually supported objective evidence to the contrary.
Regarding claim 73, Vicik discloses that the casing may be immersed in and/or filled with water, such that the outer and/or inner layers of the casing absorb water, of which plasticizes the polyamide and facilitates stretching and orientation thereof [col 11, 33-36; col 19, 57-67; col 20, 1-30]. The aforesaid absorbed water reads on the claimed plasticizer.
Regarding claim 74, as set forth above in the rejection of claim 73, water may be utilized to plasticize the casing, in particular the polyamide-based inner and outer layers, in order to facilitate stretching and orientation of the casing (in particular the polyamide-based layers). Vicik also discloses that the outer layer typically absorbs up to 1 wt.% water [col 19, 62-65]. Therefore, Vicik is silent regarding an overall amount of water contained in the multilayer film being from 0.5 to 40 wt.% as claimed. However, it is noted that the Courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; and further, that it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, it not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (see MPEP 2144.05(II)(A), (B)). 
Given that Vicik explicitly discloses that the water plasticizes the polyamide layers of the multilayer film to facilitate stretching and orientation of the casing, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized (e.g., increased or decreased) the necessary amount of water required to effectively plasticize the polyamide layers of the casing, based on a predetermined requirement for the degree of stretching/orientation of the casing specified by an intended end-use (e.g., cooking/storing conditions for the meat in the casing and the type of meat thereof). As such, the amount of water absorbed by the multilayer film would have necessarily been varied within and/or over the claimed range of 0.5 to 40 wt.%, as claimed. 
Regarding claims 75 and 76, as set forth above in the rejection of claim 59, Vicik discloses that the casing is a seamless tubular multilayer film casing, of which reads on the limitations of claims 75 and 76.
Regarding claim 77, Vicik discloses that the casing may be readily shirred; as well as discloses examples where it is shirred [col 6, 19-21; col 7, 16-18; col 8, 16-19; col 9, 16-23; col 11, 1-20; col 34, 64-66; col 35, 41-44]. 
Regarding claim 78, Vicik discloses that the multilayer film typically has a thickness of about 4 mils or less (i.e., 101.6 µm or less), and about as low as 1 mil (i.e., 25.4 microns) [col 8, 9-15]. The aforesaid thickness range is within the claimed range of 1 to 2,000 µm.
Regarding claim 79, it is noted that claim 79 is a product-by-process claim (see MPEP 2113); as discussed in detail in the Non-Final Office Action and thus incorporated herein by reference for the sake of length of the Office Action – the patentability of a product does not depend on its method of production; however, the structure implied by the process steps should be considered when assessing patentability.
Given that the core layer of the casing of Vicik, as modified by the teachings of May, Aga, Kaschel, and Fechner, would have comprised 10-20 wt.% of the magnetite particles having the surface modification homogeneously dispersed therein, and is formed via coextrusion with the inner and outer layers (of which do not contain the magnetite particles), the core layer therefore would have exhibited the structure implied by the process steps (i.e., a core layer having 10-80 wt.% of magnetic detectable particles dispersed therein relative to the weight of the core layer); and the casing would have exhibited the coextruded layer arrangement, as claimed.
Regarding claim 80, Vicik discloses throughout that the casing is for meats, in particular sausages; as well discloses sausage packaged therein [see citations above]. 
Regarding claims 82 and 84, as set forth above in the rejection of claim 59, Vicik, as modified by the teachings of May, Aga, Kaschel, and Fechner, discloses the multilayer film including the inner layer, core layer, and outer layer. 
Additionally or alternatively, Vicik (as modified by May, Aga, Kaschel, and Fechner) discloses a five-layer embodiment (of the multilayer film) which includes the inner, outer, and core layers as set forth above in the rejection of claim 59, and further includes an intermediate layer positioned between the inner and core layers, as well as positioned between the outer and core layers, i.e., having the following arrangement: inner / intermediate / core / intermediate / outer [col 8, 28-31, 54-57], wherein the intermediate layers function to adhere the core layer to the respective inner and outer polyamide-based layers. 
The aforesaid intermediate layer(s) which function to adhere the core to the respective inner and outer layers, and the positioning thereof, reads on the limitations of claim 82. That is, the intermediate layer reads on the claimed adhesive layer.
The aforesaid five-layer multilayer film of Vicik, modified by the teachings of May, Aga, Kaschel, and Fechner, as set forth above in the rejection of claim 59, reads on the limitations of claim 84. It is noted that Vicik discloses that the intermediate layers may be formed by coextrusion [col 25, 19-26]. 

Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Vicik in view of (i) May, (ii) Aga, (iii) Kaschel, and (iv) Fechner as applied to claim 59 above, further in view of (v) Stucchi et al. (US 2015/0183965; “Stucchi”) (prev. cited).
Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Vicik in view of (i) May, (ii) Aga, (iii) Kaschel, (iv) Fechner, and (v)Stucchi.
Park et al. (Park et al., Hydrophobic Polydimethylsiloxane (PDMS) Coating of Mesoporous Silica and Its Use as a Preconcentrating Agent of Gas Analytes, Langmuir, 2014, vol. 30, p. 10256-10262, dx.doi.org/10.1021/la502915r) (prev. cited; copy prev. provided; hereinafter “Park”) is relied upon as an evidentiary reference for the rejection of claim 69. 
Regarding claims 68, 69, and 83, Vicik discloses the multilayer film set forth above in the rejection of claim 59, modified by the teachings of May, Aga, Kaschel, and Fechner such that the magnetite particles included in the core layer of the multilayer film include a polysilane surface modification (i.e., treated with a silane coupling agent). The aforesaid multilayer film (as set forth above in the rejection of claim 59) reads on all of the limitations of claim 83, with the exception of the species of the aforesaid surface modification.
Vicik (as modified) is silent regarding the surface modification being a polysiloxane (species recited in claim 68 and independent claim 83). 
Stucchi (v) discloses resin compositions comprising (a) core-shell magnetic particles and (b) a polymer selected from, inter alia, polyethylene and polypropylene, where the magnetic particles are homogeneously distributed in the polymer, and where the composition is formed into a film [Abstract; 0001, 0002, 0008, 0010, 0013-0015, 0017, 0018, 0022, 0023, 0026]. The particles are, inter alia, ferrimagnetic [0032]; are selected from, inter alia, oxides of iron such as Fe3O4 [0034]; and are, inter alia, magnetite [0035, 0036].
Stucchi (v) teaches that the magnetite particles are provided with a surface modification which is bonded to the shell of the particles via a chemical bond (such as covalent, ionic, or coordinative) [0043]. Stucchi teaches that (poly)silanes and (poly)siloxanes are suitable for use as the surface-modifying agent, where polydimethylsiloxane (PDMS) is most preferred [0045, 0046, 0050]. The inclusion of the magnetic particles in the polymer (and thus film formed therefrom) enables detection of the film in items/goods packaged therewith, including food (i.e., where the film is utilized as food packaging) [0002].
Vicik and Stucchi are in the related field of food packaging, wherein Stucchi and Aga/May are directed to films having detectable, magnetic particles dispersed therein; where said films are detectable with a metal detection device, intended to be detected therewith when contaminating food (or other items). Kaschel, Fechner, and Stucchi are also in the related field of food packaging, and are analogous in their use of magnetite as the metal oxide particle dispersed in thermoplastic resin. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (further) modified the multilayer film of Vicik (as modified above with the teachings of May, Aga, Kaschel, and Fechner) by utilizing PDMS as the surface-modification polymeric compound bonded to the surface of the magnetite particles (in place of polysilane), as taught by Stucchi, as PDMS would have been recognized as a suitable surface-modification agent for magnetite particles for homogeneous dispersion in thermoplastic resins for food packaging (see MPEP 2144.07), and/or would have been recognized as a suitable/functional equivalent to (poly)silane(s) for the purpose of surface modification/protection of magnetite particles dispersed in thermoplastic films in the related field of food packaging, where an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious (see MPEP 2144.06(II)). 
Per the aforesaid modification, the magnetite particles of the multilayer film of Vicik would have had a PDMS surface modification (i.e., outer surface coated with PDMS) (rather than polysilane). As evidenced by Park, polydimethylsiloxane is hydrophobic [pp. 10256; Introduction, 3rd paragraph]; of which is also indicated in Applicant’s specification [0076, 0080, 0137, 0227]. The PDMS surface modification of the magnetite particles reads on the limitations of claims 68 and 69. The multilayer film of Vicik, as modified above, reads on all of the limitations of claim 83.

Response to Arguments
Applicant’s arguments, see Remarks filed 08 July 2022, pp. 10 and 11, with respect to the rejection of claim 74 under 35 U.S.C. 112(b) previously set forth in the Final Office Action, have been fully considered and are found persuasive; the aforesaid 112(b) has been withdrawn. 
Applicant’s arguments (see Remarks pp. 12-20) which relate to the rejection of the claims under 35 U.S.C. 103 utilizing May as the primary reference (previously set forth in the Final Office Action; see para. 7 above) have been considered and are moot and/or found persuasive; the aforesaid 103 rejections have been withdrawn in view thereof, and/or in view of the amendments to claim 59 which recite the specific species of thermoplastic for the core layer and opposing outer layers. May discloses the use of polyethylene for each of the aforesaid layers, and thus not polyamide for the outer layers as claimed. 
Applicant’s remaining arguments have been fully considered by the Examiner but have not been found persuasive; the aforesaid arguments are addressed below.
On pp. 11 and 12 of the Remarks, Applicant asserts, generally, that the claimed invention exhibits unexpected results. In particular, Applicant asserts that it has been unexpectedly discovered the magnetic particles can be added to the thermoplastic film production process without affecting the plastic film production (process) nor the quality of the plastic film produced, while also not altering the detectability of the particles as a result of the process. 
However, first, it is the Examiner’s position that one of ordinary skill in the art would have expected the aforesaid asserted unexpected result. Kaschel discloses the homogeneous dispersion of nanometer-sized magnetite particles in thermoplastic films including polyethylene and polyamide, of which are subject to extrusion (i.e., increased temperature and pressure), may be provided (prior to extrusion) with a surface modification, and may be included with the thermoplastic alongside dispersant(s) to aid in dispersion in said thermoplastic. Kaschel does not document/mention film degradation, and further, states that the films thus-produced are “speck-free” and retain their degree of transparency [see citations provided in rejection above], thereby suggesting that degradation does not occur.
May also discloses the homogeneous distribution of magnetite particles in thermoplastic films (specifically polyethylene) which are subject to (co)extrusion; discloses that the particles are detectable by metal detection devices after formation of the films; does not state that the inclusion of the particles results in film degradation; and further, explicitly states that the use of ferrimagnetic particles (for the aforesaid detection purpose) decreases machinery wear, and said particles are compounded easier at higher loads (relative to traditional metal particles, e.g., steel) [0039; see citations provided in rejection above], thereby suggesting that the use of the magnetite particles (also in view of masterbatch process disclosed therein) reduces or eliminates issues which Applicant has asserted would not be expected.
Aga explicitly teaches that the provision of the surface modification of the ferritic particles effectively prevents aggregation/agglomeration, improves the flowability and ease of handling of the ferrite particles or resin composition including the particles, and improves the dispersibility of the particles in the molded articles of said resin composition (i.e., films) [0087-0089; see also the citations provided in the rejection above]. Both Kaschel and Fechner teach that dispersants may be utilized in handling and dispersing the particles in the thermoplastic resins. It logically flows, absent objective evidence to the contrary, that a reduction in agglomerates and more homogeneous dispersion/distribution of the particles in the film would reduce issues involving optical and strength properties, as well as lead to less variation in the detectability of the film across mass production lots thereof.
In view of the foregoing cited prior art of record and (at least the) highlighted snippets of their respective and/or combined teachings, it is the Examiner’s position that one of ordinary skill in the art would have expected, and/or would have been capable of, effective/effectively dispersion/dispersing (of) the magnetic ferritic nanoparticles in thermoplastic resins such as polyamide and polyethylene, including the core layer of the multilayer film of Vicik as set forth in the grounds of rejection, without significantly degrading the film or the detectability of the (e.g.) magnetite particles. The explicit recognition that the use thereof reduces machine wear and leads to easier compounding at higher loads; the recognition that the films maintain their transparency and do not exhibits specks (i.e., defects); the recognition that the films including the dispersed particles may be successfully extruded; the recognition of the use of dispersants to aid in handling and homogeneous dispersion; and the recognition of the surface modification with explicit benefits regarding protection and dispersibility, in combination, would suggest to one of ordinary skill in the art prior to the effective filing date of the invention that the magnetite particles could be successfully dispersed in thermoplastic films without degradation to film, process, or detectability. 
Second, with respect to the assertion of an unexpected result, it is noted that MPEP 716.02(d) sets forth that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the unexpected results occur over the scope of the claim. Further, MPEP 716.02(b)(I) sets forth that the evidence relied upon (to establish nonobviousness) should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”; and further, that Applicant bears the burden of explaining the unexpected result and the data relied upon in support thereof (i.e., to establish the aforesaid – that the results are unexpected and nonobvious and statistically/practically significant). Additionally, MPEP 2145 states that if a prima facie case of obviousness is established, the burden shifts to Applicant to come forward with arguments and/or evidence to rebut the prima facie case. Rebuttal evidence and arguments can be presented in the specification, by counsel, or by way of an affidavit or declaration under 37 CFR 1.132. However, arguments of counsel cannot take the place of factually supported objective evidence.
In view of the foregoing, as it relates to the claimed invention (i.e., independent claims 59, 83, or 84) and Applicant’s assertion of unexpected results, it can be said that Applicant has not met the burden of explaining the unexpected result and establishing that the unexpected result is of statistical and practical significance. Rather, Applicant has merely concluded that the inclusion of detectable particles in the film unexpectedly does not affect the production process, the quality of the film, or the detectability of the particles in the film. The Examiner has not been directed to any evidence in the specification, nor has Applicant provided any technical reasoning (let alone factually-supported objective evidence) in support of the asserted unexpected result. As such, it appears Applicant has merely concluded that an unexpected result is exhibited, and thus has not met the burden of MPEP 716.02(b)(I), further in view of MPEP 2145. 
Further, in turning to Applicant’s specification [0218, 0221-0223, 0226-0238] for evaluation of data which may be relied upon in support of a conclusion of nonobviousness in light of said asserted unexpected result (as is required of the Examiner, see MPEP 716.01(a)), it is first noted that there is no comparative data of films which do not include the magnetite particles, as it relates to film quality and production process variables (i.e., relative/compared to the inventive examples); as well as no comparative data assessing the detectability of the particles before and after being incorporated into a film. In other words, there is no baseline for comparison of the inventive examples formulated, and thus, no basis for judging whether the results are actually unexpected (see MPEP 716.02 – “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.”). 
Of the examples formulated/discussed by Applicant, magnetite particles are utilized, with or without surface modification, with the resin blends being prepared (i.e., the particles being incorporated/dispersed into the resins which form the films) through a simple master batching technique (i.e., in the absence of dispersants/other additives), wherein all of the films thus-formed are detectable and presumably, not degraded (specification does not indicate otherwise). As such, it appears that the asserted unexpected result may be attributed solely to the master batching of the magnetite particles, given that the surface modification is not explicitly indicated as a factor critical to the asserted unexpected result.
However, as discussed above, May explicitly teaches the master batching technique utilized by Applicant – provision of a master batch of the thermoplastic resin and magnetite particles dispersed therein at a high loading level, followed by addition of the masterbatch to more thermoplastic resin to reduce the concentration of said particles; as well as explicitly recognizes the decreased wear on machinery and increased ease of compounding at high loading levels, thereby further supporting the Examiner’s “first” position set forth above. 
In view of the foregoing, it is clear that the data presented in the specification cannot be relied upon for a conclusion of nonobviousness based upon Applicant’s asserted unexpected result.
Furthermore, as it relates to the aforecited MPEP section 716.02(d), and in view of the foregoing analysis, it is clear beyond any reasonable doubt that the scope of the (independent) claim(s) is significantly broader than the scope of the data in the specification analyzed by the Examiner in support of a conclusion of nonobviousness based on Applicant’s assertion of unexpected results. Without diving into extreme detail, the scope of the claims (i.e., 59, 83, or 84) is broad such that the detectable particle may be any magnetic particle (e.g., any magnetic metal or alloy thereof), having any particle size and included in any mass amount relative to the thermoplastic resin (e.g., polyethylene) of the core layer; and can have any degree of magnetism (e.g., magnetization saturation). The surface modification protective against oxidation can be generally of any species of compound. Any additional additives unspecified by the claim may be present in any mass amount in the core layer (which must merely comprise polyethylene resin, not necessarily in a majority amount by weight) in which the magnetic detectable particles are included, of which would necessarily (as evidenced by the cited prior art of record above) have a direct effect on the asserted unexpected result(s).
In contrast to the aforesaid, the examples formulated by Applicant in the specification utilize magnetite particles have a particular particle size, bulk density, surface modification, and are included in specific weight amounts relative to the overall weight of the film. The (potential) additives present in the polyethylene core layer are not specified; and the data does not appear to be quantified, but rather qualified – Applicant states “Best testing results are obtained with the surface modified detectable particles since they give the strongest signal. Nevertheless, also films produced using the non-surface-modified detectable particles are still easily detectable.” [0237]. As such, the data in the specification, in view of the other deficiencies highlight above, is also not so probative as to indicate that all of the thermoplastic multilayer films encompassed by the scope of the independent claim(s) would necessarily exhibit the asserted unexpected result. Therefore, the scope of the claims is significantly broader than (and thus not commensurate in scope with) the data in the specification for analysis of a conclusion of nonobviousness in view of the asserted unexpected result. 
For the reasons above, Applicant argument(s) and assertion of unexpected results have not been found persuasive.

On pp. 22 of the Remarks, Applicant asserts that because Vicik does not recognize the issue of detectability of the multilayer film and thus there is no teaching therein concerned with detection of said film, that one of ordinary skill in the art would not have been prompted to combine the teachings of the prior art references as proposed by the Examiner in the grounds of rejection to modify the Vicik reference; further asserting that there would have been no reasonable expectation of success in making said modification.
The Examiner respectfully disagrees. First, Applicant is directed to MPEP 2144(IV), which states the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.
As set forth in the grounds of rejection above, Vicik explicitly states that processing aids and/or colorants may be included as additives in the core layer, wherein at least Kaschel teaches the use of magnetite particles as a processing aid for inclusion in polyamide and polyethylene food packaging films with the associated benefit (i.e., motivation) of increased UV protection for the foodstuffs packaged therein; and wherein Fechner recognizes/teaches magnetite particles as a colorant which is suitable for inclusion in polyethylene and polyamide food packaging films, including for production of sausage casings (see MPEP 2144.07). Prior art to Aga and May, also relied upon, clearly recognizes the alternate utility of the ferritic particles in thermoplastic food packaging films for the purpose of detection of the films upon contamination of food packaging therein with the film, and definitively constitute analogous prior art given the food packaging applications/utility expressly recognized therein, respectively. As such, the prior art cited/relied upon by the Examiner is analogous to Vicik, provides sufficient motivation for combination therewith/modification thereof, and for the reasons set forth above (see para. 61-65), one of ordinary skill in the art would have reasonably expected that the magnetite particles could have been successfully incorporated (i.e., homogeneously distributed) into the polyethylene core layer of the multilayer film of Vicik. 
For these reasons, Applicant’s arguments have not been found persuasive.

On pp. 22 and 23 of the Remarks, the remainder of Applicant’s arguments appear to constitute the identification of deficiencies of the respective cited prior art references of record (e.g., secondary references such as May or Aga) relative to features of the claimed invention (e.g., May nor Aga teaching or suggesting a multilayer food packaging film with surface-modified magnetic particles in the core layer).
However, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see MPEP 2145(III)). “Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference9s) individually.” The test for obviousness is what the combined teachings of the references would have suggested to a person having ordinary skill in the art (of which is addressed above by the Examiner in para. 61-65). 
For this reason, Applicant’s argument(s) have not been found persuasive.



Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered relevant to the claims and/or written description of the invention, discovered during the most recently conducted search.
US 2003/0091764 to Fujii et al. – [Abstract; 0018-0029, 0166, 0168, 0169] teaches that magnetite is recognized as a suitable colorant for inclusion in polyethylene or polyamide films for food packaging; as well as discloses throughout suitable organosilicon compounds suitable for surface modification of iron oxide (hydroxide) particles

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782